Citation Nr: 1400294	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  09-36 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1992 to April 1994.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In April 2013, the Board remanded the Veteran's claim for his requested Board hearing to be rescheduled.  The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in September 2013; the hearing transcript has been associated with the file and has been reviewed.  The claim has since been returned to the Board for further appellate action.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in March 2008.  In providing the rationale for his opinion that the Veteran's lumbar degenerative disk disease is less likely than not a result of the Veteran's back injury in service, the examiner stated that the Veteran was only seen "once" for his back during his service.  However, the Veteran testified at his Board hearing and his service treatment records confirm treatment for two separate back injuries in service, one in February 1993 incurred after pulling mooring lines, and one in August 1993 after being thrown over the handlebars of a bicycle.  Based on the Veteran's testimony at his Board hearing, it appears the examiner only considered the February 1993 injury.  

The examiner also did not have the opportunity to consider lay evidence submitted after the examination, including a letter from a man who reported that he was the corpsman who treated the Veteran in April 1993 and recalled that the Veteran reported no improvement with his back in the following weeks.  The Veteran's wife and ex-wife submitted letters reporting they saw the Veteran experience continuing back pain throughout that time.  An employer of the Veteran and a long-time friend also submitted letters which indicate they did not recall the Veteran injuring his back prior to or after service.

Therefore, the Board finds the March 2008 VA opinion is not adequate as the examiner's opinion references only one back injury in service and does not consider all the available lay evidence.  Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, an addendum medical opinion is needed in this case.

Therefore, on remand, a VA examiner should provide an addendum medical opinion addressing the above evidence and offer an opinion with rationale as to direct service connection of the Veteran's back disability.

Accordingly, the case is REMANDED for the following action:

1. The claims file should be returned to the March 2008 VA examiner, if possible, for an addendum opinion on whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's back disability is related to service, to specifically include the Veteran's February and August 1993 injuries in service.  The examiner must also consider the lay evidence submitted in the form of letters from the former corpsman who stated he treated the Veteran and the Veterans' friends and family.  A new examination is not required.

The claims file and a copy of this remand must be made available to and reviewed by the examiner.  

2. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


